DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 7/27/2022 has been entered.

Response to Arguments
Applicant’s arguments, see Remarks, filed 7/27/2022, with respect to the rejection(s) of the claim(s) under 35 U.S.C. 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Burry et al. U.S. PGPub 2013/0294653.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 5-7, 9 and 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Smith et al. U.S. PGPub 2017/0364106 in view of Amirpour et al. U.S. Patent 9,841,358.
Regarding claims 1, 6 and 7, Burry discloses a method for processing information regarding a vehicle, comprising: generating a raw virtual asset tag (e.g. captured image) of the climate-control device containing human-readable information (e.g. pg. 1, ¶11-13; pg. 2, ¶21-22; Fig. 1-3 and 5); processing the raw virtual asset tag to create a processed virtual asset tag (e.g. binarized image) with an improved ability to extract information from the human-readable information (e.g. pg. 2-3, ¶21-33; pg. 4, ¶46-50; Fig. 1-3 and 5); extracting information (e.g. graphic element, shadow) about the climate-control device from the processed virtual asset tag (e.g. pg. 2-3, ¶25-33; Fig. 2-3); and storing the raw virtual asset tag, the processed virtual asset tag, and the extracted information for future comparison with and reference for other virtual asset tags (e.g. pg. 2, ¶24 and 28; pg. 3, ¶33-37; pg. 5, ¶55 and 57), wherein extracting information about the climate-control device comprises: comparing the processed virtual asset tag with information in a database (e.g. pg. 4, ¶43 and 53, e.g. comparing number of segmented characters with expected number of characters); selecting an overlay mask (e.g. suitable filter) from the database based on the comparison (e.g. pg. 1, ¶11-13; pg. 3, ¶38; pg. 4, ¶46-50); applying the selected overlay mask to the processed virtual asset tag (e.g. pg. 1, ¶11-13; pg. 3, ¶38; pg. 4, ¶46-50); and extracting information (e.g. segmenting/removing graphic element, shadow) not masked by the overlay mask (e.g. pg. 2-3, ¶25-33; Fig. 2-3). Regarding claim 6, Burry discloses a system for maintaining a vehicle, comprising: a data processing center (e.g. computing device) configured to receive a raw virtual asset tag regarding a vehicle (e.g. pg. 1, ¶4 and 7-8; pg. 4-5, ¶35-36 and 41; pg. 5-6, ¶47). Regarding claim 7, Burry further discloses generating a raw virtual asset tag (e.g. captured image) of the vehicle based on the image of the vehicle without using a machine-readable code within the image of the vehicle (e.g. pg. 1, ¶11-13; pg. 2, ¶21-22; Fig. 1-3 and 5).
 	Regarding claims 1, 6 and 7, Burry does not explicitly disclose processing information regarding a climate control device. Regarding claim 5, Burry does not explicitly disclose servicing the climate control device based on the extracted information.
 	Amirpour discloses processing information of a vehicle comprising a climate control system (e.g. col. 6, lines 16-24). Amirpour discloses servicing a vehicle based on extracted information from a license plate (e.g. col. 7-8, lines 42-67 and 1-29).
	At the time the invention was filed, it would have been obvious to a person of ordinary skill in the art to treat a vehicle with an air conditioner as a climate control device and use vehicle identification in the servicing of a vehicle. One of ordinary skill in the art would have been motivated to do this since vehicles typically are used to control the environment of the driver and passengers and knowing the type of vehicle is vital in knowing the optimal repair procedure for a vehicle.
 	Therefore, it would have been obvious to modify Burry with Amirpour to obtain the invention as specified in claims 1-3, 5-7, 9 and 10.

	Regarding claim 2, Burry discloses the method of claim 1, wherein generating the virtual asset tag comprises generating an image of the climate-control device (e.g. pg. 1, ¶11-13; pg. 2, ¶21-22; Fig. 1-3 and 5).
 	Regarding claim 3, Burry discloses the method of claim 2, wherein generating the virtual asset tag comprises generating an image of an equipment plate affixed to the climate control device (e.g. pg. 1, ¶11-13; pg. 2, ¶21-22; Fig. 1-3 and 5).
	Regarding claim 9, Burry discloses the method of claim 7, wherein capturing an image of an equipment plate on the climate-control device and generating a virtual asset tag based on the image of equipment plate (e.g. pg. 1, ¶11-13; pg. 2, ¶21-22; Fig. 1-3 and 5).
 	Regarding claim 10, Burry discloses the method of claim 9, wherein extracting information about the vehicle from the virtual asset tag comprises using optical character recognition (OCR) (e.g. pg. 1, ¶11; pg. 3, ¶33; pg. 5, ¶57).

Claim(s) 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Burry and Amirpour as applied to the claims above, and further in view of Zhang et al. U.S. PGPub 2012/0134588.
Regarding claim 4, Burry discloses automatically detecting the equipment plate in the image (e.g. identifying image of the license plate), duplicating the image (e.g. duplicating the image of the license plate via image capture) and extracting the equipment plate portion (e.g. license plate number from the license plate) from the duplicated image, but does not explicitly disclose transforming the perspective of the extracted image of the equipment plate to an orthogonal view.
 	Zhang discloses creating a processed virtual tag with an improved ability to extract information from the human-readable information (e.g. pg. 2, ¶13; pg. 7, ¶75; pg. 11-12, ¶124-126; Fig. 1). Zhang discloses transforming the perspective of the image to an orthogonal view (e.g. pg. 2, ¶13; pg. 7, ¶75; pg. 11-12, ¶124-126; Fig. 1).
	At the time the invention was filed, it would have been obvious to a person of ordinary skill in the art to transform a generated image. One of ordinary skill in the art would have been motivated to do this in order to improve the readability of the asset tag.
 	Therefore, it would have been obvious to modify Burry and Amirpour with Zhang to obtain the invention as specified in claim 4.	

Claim 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Burry and Amirpour as applied to the claims above, and further in view of Hofman et al. U.S. PGPub 2013/0136310.
Regarding claim 8, Burry does not explicitly disclose generating the virtual asset tag based on the shape of the vehicle.
 	Hofman discloses further generating a virtual asset tag based on the shape of the vehicle (e.g. pg. 8, ¶148; pg. 9, ¶158).
	At the time the invention was filed, it would have been obvious to a person of ordinary skill in the art to use a vehicle shape to further identify a vehicle. One of ordinary skill in the art would have been motivated to do this to further ensure the correct type of vehicle is being identified.
 	Therefore, it would have been obvious to modify Burry and Amirpour with Hofman to obtain the invention as specified in claim 8.

Allowable Subject Matter
Claims 11-13 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHARLES R KASENGE whose telephone number is (571)272-3743.  The examiner can normally be reached on Monday - Friday 7:30am to 4pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kenneth Lo can be reached on (571) 272-9774.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






CK
August 27, 2022

/CHARLES R KASENGE/Primary Examiner, Art Unit 2116